Case 1:19-cv-25154-JLK Document 26 Entered on FLSD Docket 03/04/2020 Page 1 of 4



                           UN ITED STA TES D ISTR ICT C O U R T
                           SO U TH ER N DISTR ICT O F FLO R IDA
                                    M IA M I D IVISIO N

                               CA SE N O .1:19-25154-C1V -K1N G

  ALLAN H.APPLESTEIN ,an iùdividual,and
  D IA TOM ITE OOR PORA TION OF AM ER ICA,a
  M aryland corporation,

        Plaintiffs,

  V.

  H OW A RD K LEINH EN D LER ,an individual,
  W A CHTEL M ISSRY LLP,a lim ited liability
  partnership,and DOES 1through 5,

        Defendants.
                                       /

       OR D ER TR ANSFER R IN G CA SE T O EA STER N D ISTRIC T O F NE W Y O R K

        THIS M ATTER is before the Courton Defendants'M otion to Transferto the Eastern

  DistrictofNew York (DE 17),filedJanuary24,2020.TheCourthasalso considered Plaintiffs
  Response(DE 18),Defendants'Reply(DE 22),andisotùerwisefullyadvised.
        1.     BA C K G R O U N D

        On D ecem ber 13, 2019,. Plaintiffs A llan A pplestein and D iatom ite Cop oration

  (cèlfectively lsplaintiffs'')filedthisaction againstDefendantsHowardKleinhendlerand W achtel
  M issry LLP (collectively (r efendants''), alleging claims for legal malpractice, breach of
  fiduciary duty,elderabuse,fraud,unjustenrichment,and conversion.(See Compl.,DE 1)..
                                                                                    In
  short,Plaintiffs allege thatthey retained Kleinhendler (and his 1aw firm W achtelM issry)to
  representPlaintiffsinconnection withthesaleanddevelopmentofaparcelofrealproperty.(See
  Am. Compl !! 8-11, DE 23).'Plaintiffs allege that Kleinhendler exploited Applestein's
  deteriorating m ental and physical health by persuading Applestein to sell the property to
Case 1:19-cv-25154-JLK Document 26 Entered on FLSD Docket 03/04/2020 Page 2 of 4




  Kleinhendlerratherthan athirdparty asoriginally intended.(1d ! 16).Accordingto Plaintiffs,
  Kleinhe'ndler did not advise Applestein of the inherent conflicts of interests of having

  K leinhendler representA pplestein and sim ultaneously purchase the property from Applestein in

  the sametransaction.(fJ.).PlaintiffsfurtherallegethatKleinhendlerorganized an entity called
  ttvirginia True Cop oration''to purchasethe property for$12 m illion,Gtofwhich $5 m illion was

  paid atthe closing and $7 million Was fînanced through an unsecured prom issory note from

  VirginiaTrueCorporationtoDiatomiteCorporation.''(See!27;M ot.Transferat7,DE 17).
         N ow ,D efendantshave m oved to stay this action or,in the alternative,transfer this action

  to the East4l'
               n D istrictofN ew Y ork,w here V irginia True has fled a related bankruptcy action.

  LseeMot.Transfer).Defendantsclaim thatVirginiaTruehasidentifiedDiatomiteCorporationas
  its largestcreditorin the bankruptcy action'
                                             ,specifcally,Virginia True claim sthatDiatomite is

  the unsecured creditor ofa prom issol'
                                       y note in the am ount of $7 million the sam e $7 m illion

  Plaintiffsseektocollecthere.(I6iat4-5).
         Il.    LEG A L STA N DA R D

         Pursuantto 28U.S.C.j 1404(a),Stgfjortheconvenienceofpartiesand witnesses,in the.
  interestofjustice,a districtcoul-tmay transferany civilaction to any otherdistrictordivision
  w here it m ight have been brought or to any district or division to w hich q11 parties have

  consented.''A transfermotion underj 1404(a)requiresatwo-step ànalysis:(1)whetherthecase
  Stmighthavebeenbrought''inthetransfereeforum;and(2)whethersuchatransfersupportsS'the
  convenienéeofpartiesandwitnesses''and Cttheinterestsofjustice.''f#.;Van Dusen v.Barrack,
  376U.S.612,616 (1964).Underthesecond step,courtshavediscretiontoevaluatethepertinent
  factors,which include:(1(1) the convenience of the witnesses'
                                                              ,(2) the location of relevant
Case 1:19-cv-25154-JLK Document 26 Entered on FLSD Docket 03/04/2020 Page 3 of 4




  documentsandtherelativeeaseofaccessto sourcesofproof;(3)theconveniencedftheparties;
  (4) the locus ofoperative facts;(5) the availability ofprocess to compelthe attendance of
  unwilling witnesses;(6)the relative means ofthe parties;(7) a forum's familiarity with the
  governinglaw;(8)theweightaccordedaplaintiff'schoiceofforum;and (9)trialefficiencyand
  theinterestsofjustice,based on thetotality ofthecircumstances.''Manuelv.ConvergysCorp.,
  430F,3d 1132,1135n.1(11thCir.2005).
        111.    D ISC U SSIO N
                                          '
                                      .

        Here,thepartiisagreethatthe Eastern DistrictofNew York isaproperforum wherethis

  case tsmighthave been brought.''(See P1s.'Resp.at 10,DE 18).Thus,the only inquiry is
  whetherthe tsinterests ofjustice''weigh in favor oftransfer.After ùaref'
                                                                         ulconsidelation,the
  Couftfinds that this case is interrelated with litigation currently pending before the Eastern

  District of New York. Therefore, it should be transferred Ssto avoid duplicative litigation,

  inconvenience,and unnecessary expenses.''M eterlogic,Inc.v.Copier Sols.Inc., 185 F.Supp.2d

  1292,1303(S.D.Fla.2002).
        Accordingly,itisORDERED,ADJUDGED and DECREED lhat:

         Defendants'M otiontoTransfer(DE 17)be,andthesnmeherebyis,GRANTED;
     2. The above-styled action is hereby TR AN SFER R ED to the U nited States D i
                                                                                  astrict Court

         forv
            the Eastern D istrictofN ew York;

         The Clerk of Coul'
                          t for the Southern D istrict of Florida is hereby D IR ECT ED tg

         TR AN SFER the docket and record ofthe above-styled action to the Clerk of Courtfor

         theUnited StatesDistrictCourtfortheEastern DistrictofN ew York;

         A11pending m otionsare DEM ED A S M O O T ;and
Case 1:19-cv-25154-JLK Document 26 Entered on FLSD Docket 03/04/2020 Page 4 of 4




     5. TheClerk ofCoul'tforthe Southern DistrictofFloridashallCLOSE thiscase.

        DONE AND ORDERED in Chambers at the Jam es Lawrence King Federal Justice

  BuildingandUnited StatesCourthousein M iami,Floridathis3rd day ofM arch,2020.




                                         J M ES LA W REN CE K IN G
                                            ITED STA TES D ISTRICT JUD
  cc:   A 11counselofrecord
